NO. 07-04-0484-CV

                                 IN THE COUR T OF APPE ALS

                          FOR THE SEVENTH DISTRICT OF TEXAS

                                         AT AMAR ILLO

                                           PANEL B

                                     FEBRUA RY 16, 2005

                              _____________________________

                          EVELYN MITCHELL, INDIVIDUALLY AND
                        DEBBIE GASS, INDIVIDUALLY, APPELLANTS

                                               V.

                COVENANT HEALTH SYSTEM, IN ITS ASSUMED NAME OR
                    COMMON NAME F/K/A METHODIST HOSPITAL
                    AND CHARLES REYNOLDS, M.D., APPELLEES

                           _________________________________

                FROM THE 99TH DISTRICT COURT OF LUBBOCK COUNTY;

               NO. 2002-516-877; HONORABLE MACKEY HANCOCK, JUDGE
                          _______________________________

Before JOHNS ON, C.J., and QUINN and C AMP BELL, JJ.


                                  MEMORANDUM OPINION


       On January 21, 2005, the appellants filed a Motion to Dismiss A ppeal. No decision of this

Court having been delivered to date, we grant the motion. Accordingly, the appeal is dismissed.

No motion for rehearing will be entertained and our mandate will issue forthwith. Tex. R. App. P.

42.1. All costs incurred are adjudged against the party incurring the sam e.




                                                    James T. C am pbell
                                                        Justice